Citation Nr: 0620209	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  02-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than February 26, 
2001, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Michael A. Martinez


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had verified active service from October 1965 to 
April 1972, to include a period of combat service in Vietnam.  
His DD Form 214, an application for benefits received in 
November 1989, and his service medical records reflect an 
additional earlier period of service from March 1964 to 
October 1965.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (RO), which, in pertinent part, 
granted service connection for PTSD, evaluated as 50 percent 
disabling, effective February 26, 2001.  A February 2004 
rating decision assigned a 70 percent evaluation for this 
disability, effective February 26, 2001.

At his July 2004 Board hearing before the undersigned, the 
veteran withdrew claims for entitlement to an evaluation in 
excess of 70 percent for PTSD, entitlement to an evaluation 
in excess of 10 percent for hearing loss, entitlement to an 
evaluation in excess of 10 percent for tinnitus, and 
entitlement to a compensable evaluation for hemorrhoids.  
Thus, the sole issue before the Board is entitlement to an 
effective date earlier than February 26, 2001, for the grant 
of service connection for PTSD.

In October 2004, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of the claim 
and returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
nervous disorder was received in November 1989.  The RO 
denied the claim and provided notice of this fact in March 
1990 and in October 1994, and the veteran did not submit a 
notice of disagreement within one year of either of these 
notices. 
2.  The preponderance of the evidence indicates that the 
first formal or informal claim of entitlement to service 
connection for PTSD was received on February 26, 2001.


CONCLUSIONS OF LAW

1.  The March 1990 and October 1994 and RO decisions denying 
service connection for a nervous disorder are final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005). 

2.  The criteria for an effective date prior to February 26, 
2001, for the award of service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  
The claim resulting in the instant appeal was filed in 
February 2001, and in June 2001, the RO issued the veteran a 
"VCAA" letter intended to advise him of the criteria for 
necessary to substantiate a claim of service connection.  
Subsequently, the RO issued an October 2001 rating decision, 
which, in pertinent part, granted service connection for 
PTSD, evaluated as 50 percent disabling, effective February 
26, 2001.  A February 2004 rating decision assigned a 70 
percent evaluation for this disability, effective February 
26, 2001.  Once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has serviced its purpose, and its 
application is no longer required because the claim has not 
only been substantiated, it has been proven.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Accordingly, no further section 5103(a) notice is required in 
the present case.    

Additionally, at his July 2004 Board hearing, and through an 
April 2006 post-rating notice letter, the RO notified the 
appellant and his representative of the legal criteria 
governing claims for an earlier effective date for service 
connection and the types of evidence necessary to 
substantiate a claim for an earlier effective date for 
service connection.  Additional evidence and argument was 
received and discussed at the July 2004 Board hearing.  Thus, 
even after service connection for PTSD was granted in October 
2001 and the notice requirements of the VCAA had therefore 
been fulfilled, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006), VA continued to provide additional 
notices consistent with its obligations under the VCAA.  The 
veteran has had nearly two years since the July 2004 Board 
hearing and nearly 3 months since the April 2006 RO letter to 
submit additional evidence.  However, no new evidence has 
been received subsequent to the date of the July 2004 Board 
hearing, and there has been no indication that the veteran 
intends to submit new evidence.  At the July 2004 Board 
hearing the veteran's representative submitted additional 
materials and indicated that he had no additional evidence to 
submit (see page 3 of Board hearing transcript).  Although 
the April 2006 RO letter informed the veteran that he had up 
to one year from the date of the letter to submit evidence, 
see 38 U.S.C.A. § 5103(b)(1), VA may (and does today) decide 
the claim prior to the expiration of the one-year period 
based on all the information and evidence contained in the 
file.  The fact that the one-year period has not expired 
would not be a proper basis for delaying adjudication of the 
claim at this time, for the reason that applicable law 
provides that nothing in 38 U.S.C.A. § 5103(b)(1) shall be 
construed to prohibit the Secretary from making a decision on 
a claim before the expiration of the period referred to in 
that subsection. See 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2005).  Further, because the veteran and his 
representative have indicated that there is no additional 
relevant evidence to be obtained or submitted in this case, 
and there is no indication in the claims file that any such 
additional evidence exists, the Board finds that VA's duty to 
assist has been fulfilled in this case.  The Board finds that 
all necessary development has been accomplished.  The record 
also presents no indication or contention that there is a 
reasonable possibility that further development could 
substantiate the claim.
 
Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding with a decision on 
the claim on appeal. 

II.  Law and Regulations

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation, based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.

The effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  Where an application for service connection 
for a disability has not been received, the mere receipt of 
medical records cannot be construed as an informal claim.  
See 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35 
(1998). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim. 38 C.F.R. § 3.155.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, the date of an outpatient or hospital 
examination or the date of hospital admission to a VA or 
uniformed services hospital, or the date of the veteran's 
admission to a non-VA hospital, where the veteran was 
maintained at VA expense, will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b)(1).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

III.  Analysis

In October 2001,the veteran was granted service connection 
for PTSD, effective February 26, 2001, the date of the 
receipt by the RO of an informal claim (not on a VA Form 21-
526, but stating the benefit sought) for service connection 
for PTSD.  The veteran seeks an earlier effective date for 
service connection for PTSD.

The veteran, himself and through his representative, 
testified before the undersigned in July 2004 that actions of 
the veteran and documents dated prior to February 26, 2001, 
should be interpreted as claims for service connection for 
his PTSD, specifically in 1985-1986, 1989, and 1994.  He 
contended that based on these documents and actions, an 
effective date earlier than February 26, 2001, for service 
connection for PTSD, is warranted.  Unfortunately, the most 
probative evidence of record, and therefore the preponderance 
of the evidence, shows 1) that the veteran's first claim for 
compensation benefits, to include a claim for service 
connection for a nervous disorder, was received by VA in 
November 1989, and denied by the RO in March 1990 and October 
1994, with notice of the decisions provided to the veteran 
but no appeal filed by the veteran; and 2) that the veteran's 
first claim for service connection for PTSD was received by 
VA on February 26, 2001.  

In July 2004, the veteran testified before the undersigned 
and provided documentation showing that in 1985 and 1986 he 
filed requests with the service department and VA for copies 
of his service records.  During his testimony, he recalled 
speaking to a woman who worked for VA.  Unfortunately, 
although he obviously sought to obtain his service medical 
records, there is no documentation of record that shows that 
the veteran filed a claim for service connection for PTSD in 
1985 or 1986.  At the July 2004 Board hearing, the veteran 
could not recall actually filing a claim for service 
connection for PTSD in 1985 or 1986.

With respect to the veteran's claim that he was incapacitated 
during the 1985 to 1986 time frame to such a degree that the 
legal requirements applying to him for filing a claim for 
service connection for PTSD should be less stringent than 
those for other claimants, the Board has carefully considered 
the laws and regulations pertaining to mental capacity as it 
affects the analysis in earlier effective date claims.  
Exceptions are made where a veteran's claim is denied and his 
incapacitation has resulted in his filing a late appeal.  In 
McPhail v. Nicholson, 19 Vet. App. 30, 34 (2005), the Court 
of Appeals for Veterans Claims held in part that an appellant 
would have no basis for seeking equitable tolling of the 
notice of disagreement filing period due to mental incapacity 
where the appellant did not merely submit a late notice of 
disagreement with respect to an RO decision, he never 
submitted one at all (emphases in original).  Here, as will 
be discussed below, the preponderance of the evidence shows 
that prior to February 26, 2001, the veteran had not 
submitted a claim for service connection for PTSD, and had 
not submitted a notice of disagreement with respect to any VA 
determination denying service connection for a psychiatric 
disability.  The law pertaining to tolling due to incapacity 
does not apply where no notice of disagreement or substantive 
appeal with a prior determination has been received.  McPhail 
v. Nicholson, 19 Vet. App. at 34.  Further, there is no legal 
authority for VA to allow for an earlier effective date based 
on a contention that a claimant would have filed an earlier 
claim for service connection were it not for his now-service-
connected psychiatric disability.  Accordingly, the Board 
finds that, under facts that are undisputed in this case, an 
earlier effective date may not be established based on the 
veteran's contended mental incapacity prior to February 26, 
2001.

At his Board hearing, the veteran's representative noted that 
a private neurologist in January 1986 felt the veteran had 
complaints of some nervousness which occurred during Vietnam 
(the January 1986 physician's report associated with the 
claims file at the July 2004 Board hearing actually states 
that the veteran "was feeling excessively fatigued and had 
that feeling which he says he has experienced in combat where 
he was feeling a compelling urge to sleep..."); this 
contention and evidence falls significantly short of showing 
that the veteran had informed VA that he sought service 
connection for PTSD, and therefore cannot constitute an 
informal claim for PTSD.  For the same reason, the general 
concern of the veteran's coworkers in 1988 (see page 8 of 
Board hearing transcript and associated documentation in the 
claims file) falls far short of the requirements for a claim 
for service connection for PTSD.  See 38 C.F.R. § 3.155 
(informal claim for benefits must constitute communication 
with VA and identify benefit sought).  

The veteran also seeks an earlier effective date based on the 
provisions of 38 C.F.R. § 3.157(b)(1), pertaining to a 
specific category of informal claims based on evidence in VA 
treatment records.  The veteran received treatment at a VA 
facility for psychiatric problems beginning in January or 
February 1989, and the possibility of a diagnosis of PTSD was 
raised at that time, as described during the July 2004 
hearing and supported by photocopies of records of VA 
treatment in February 1989.  However, an earlier effective 
date for service connection for PTSD is not warranted under 
38 C.F.R. § 3.157(b)(1) based on this documentation and 
testimony.  The veteran has indicated that he was informed in 
February 1989 by the VA social worker to whom he was referred 
that he did not have PTSD; and that as result, he took this 
information at face value and did not file a claim for 
service connection for PTSD at that time.  38 C.F.R. § 
3.157(b)(1) is predicated on a prior allowance of a claim for 
pension or compensation, disallowance of a formal claim for 
compensation for the reason that the service-connected 
disability is not compensable in degree, prior disallowance 
of a claim for compensation or pension by a retired member of 
a uniformed service due to RO receipt of retired pay, or 
prior disallowance of pension on the basis that the 
disability was not permanently disabling.  In this case, the 
veteran's February 26, 2001, claim for service connection for 
PTSD, was not pre-dated by an adjudication of the type cited 
in 38 C.F.R. § 3.157(b) (i.e., a grant service connection for 
PTSD), and, as such, that regulation would not afford a basis 
for finding that an informal claim for service connection for 
PTSD was filed earlier than February 26, 2001, even if 
records of treatment reflected diagnoses of PTSD.  Put more 
simply, a mere VA treatment report may constitute an informal 
claim for some benefits, such as an increased rating for a 
condition already established as service-connected, but does 
not constitute an application for service connection for a 
disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Crawford v. Brown, 5 Vet. App. 33 (1993).  

In November 1989, the RO received the veteran's VA Form 21-
526, Application for Compensation, in which he requested 
service connection for a nervous condition, as well as for 
other disabilities.  In the undersigned's view, the veteran 
did not apply for a claim for service connection for PTSD in 
his formal November 6, 1989, application for compensation or 
pension.  The application clearly indicates that the veteran 
was applying for service connection for a "nervous 
disorder."  In the undersigned's view, a general claim for 
service connection for a nervous disorder, with no indication 
in the record that the veteran is seeking service connection 
for PTSD, does not give rise to a claim for service 
connection PTSD or to a duty on the part of VA to adjudicate 
a claim for service connection for PTSD.  At the veteran's 
Board hearing, the veteran's representative acknowledged that 
the veteran did not believe he had PTSD in November 1989, for 
the reason that he had been told by a VA treatment provider 
in February 1989 that he did not have PTSD.  For that reason, 
the veteran did not file a claim for service connection for 
PTSD in November 1989, but instead filed for service 
connection for a nervous disorder  (see page 10 of July 2004 
Board hearing transcript).  In light of the foregoing, the 
Board finds that the November 1989 VA Form 21-526, which 
included a claim for service connection for a nervous 
disorder, is not a formal or informal claim for service 
connection for PTSD.  

Additionally, the Board notes that in box numbered 9B of the 
application received in November 1989, entitled "HAVE YOU 
PREVIOUSLY FILED A CLAIM FOR ANY BENEFIT WITH VA?", of the 9 
choices, the veteran did not check the box corresponding to 
disability compensation or pension benefits.  He checked only 
the boxes corresponding to claims for entitlement to dental 
or outpatient treatment, and "OTHER" with a handwritten 
notation indicating he had applied for emergency room 
treatment.  The Board finds this to be highly probative 
evidence tending to show that the veteran had not applied for 
compensation benefits prior to November 1989.  In the context 
of the lack of any documentary evidence or record in the 
possession of VA or submitted by the veteran that he had 
applied for service connection for PTSD in 1985 or 1986 or at 
any other earlier date, this notation on the veteran's 
November 1989 application for benefits, indicating that he 
had never before applied for VA compensation or pension 
benefits, outweighs the veteran's current contention and any 
now-long-past recollection that he had applied for 
compensation benefits (including service connection for PTSD) 
prior to November 1989.

In March 1990 (the notice letter is undated but documentation 
in the left flap of the claims file indicates it was sent in 
March 1990), and again in October 1994 (apparently in light 
of readjuication of the claim due to receipt of copies of the 
veteran's service medical records from his congressman), the 
veteran was informed by RO letter that his November 1989 
claim for service connection for a nervous disorder had been 
denied.  In July 1994, the RO had requested that the veteran 
submit medical evidence in support of his claim for a nervous 
disorder, apparently in light of the RO's having recently 
received for the first time a copy of the veteran's service 
medical records through his Congressman.  In October 1994, 
the RO notified the veteran that it had denied his claim 
because he had not responded to its July 1994 request for 
medical evidence supporting the claim for service connection 
for a nervous disorder.  In March 1990 and October 1994, the 
veteran was informed that he had the right to appeal this 
decision, and the RO provided him with a VA Form 4107, which 
explained his procedural and appellate rights.  No notice of 
disagreement was received within one year of either of  the 
March 1990 or October 1994 determinations, and they became 
final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005) 
(notice of disagreement must be filed within one year or 
decision is final).  As a result, they are not still-pending 
claims which might be allowed and based upon which an earlier 
effective date for service connection for psychiatric 
disability might be granted.

There is no pleading or contention in the record, with 
respect to the November 1989 or October 1994 decisions 
denying service connection for a nervous disorder, that meets 
the strict pleading requirements for a claim of clear and 
unmistakable error.  See 38 C.F.R. § 3.105(a).  Therefore, 
the issue of clear and unmistakable error has not been raised 
at the RO and is not before the Board.  38 C.F.R. § 3.105(a) 
sets forth the regulations pertaining to revisions of a prior 
final decision based on a showing of clear and unmistakable 
error.  The veteran may at a future date file claims of RO 
clear and unmistakable error (CUE) in these determinations.  
Revision of an otherwise final decision based on a finding of 
CUE may in some instances result in an earlier effective date 
for a grant of service connection. 

The Board acknowledges that the veteran's allegations appear 
consistent and truthful in this case, and that his 
contentions do present a history of unhelpful and confusing 
responses to the veteran's requests for assistance from the 
service department, from those who have represented him 
before VA in the past, and from VA, beginning in 1985.  The 
veteran's DD Form 214, received by VA in July 1973 (see right 
flap of the claims file), clearly shows he had combat service 
in Vietnam; in light of this fact, one might have hoped the 
veteran would have received more helpful and less confusing 
responses to concerns that he had a nervous disorder or PTSD 
attributable to his Vietnam service.  The Board further 
acknowledges that had the responses from the service 
department, his representative, and VA, been more helpful, he 
may well have begun receiving VA compensation benefits for 
his psychiatric disability at an earlier date.  However, this 
is not the standard for establishing an earlier effective 
date for an award of service connection.  The Board is bound 
by the regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c) (West 2002).

In sum, the Board finds that the preponderance of the 
evidence shows that the date on which the veteran's initial 
claim for compensation benefits was received was November 6, 
1989; that March 1990 and October 1994 adjudications for 
service connection for a nervous disorder are final; and that 
the date of receipt of the veteran's claim for service 
connection for PTSD was February 26, 2001.  Accordingly, an 
effective date earlier than February 26, 2001, for service 
connection for PTSD, is not warranted.  See 38 U.S.C.A. §§ 
5110, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2005); Brannon v. West, 12 Vet. App. 32, 35 
(1995).



ORDER

Entitlement to an effective date earlier than February 26, 
2001, for an award of service connection for PTSD, is denied.




____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


